Citation Nr: 0430292	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  98-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral eye 
disorder, to include defective vision.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That action denied entitlement to 
service connection for defective vision, the residuals of a 
fever, and bilateral hearing loss.  The veteran was notified 
of the decision and he filed an appeal.  

In June 1998, the veteran testified before the undersigned 
Veterans Law Judge by video teleconference.  A transcript of 
the hearing has been made and is included in the claims 
folder for review.  

In September 1998, the Board remanded the case to the RO for 
the purpose of obtaining additional information.  Thereafter, 
in April 2003, the Board issued a decision on all three 
issues.  Essentially, the Board denied service connection for 
all three issues.  The veteran was notified of the Board's 
decision and the veteran then appealed to the United States 
Court of Appeals for Veterans Claim (Court).

The Court issued a Joint Motion for Partial Remand with 
respect to the veteran's claims seeking entitlement to 
service connection for bilateral eye and ear disorders in 
January 2004.  In this regard, the Court vacated the Board's 
decision and remanded those issues back to Board.  In 
vacating the Board's decision, the Court agreed with the 
Joint Motion for Partial Remand and found that the Board 
should have obtained medical opinions concerning the etiology 
of the current disabilities.  Hence, the claims were returned 
to the Board for action.

The veteran's attorney was notified of the Court's action.  
The record reflects that after the attorney was notified, 
additional medical information with respect to the veteran's 
bilateral hearing loss was obtained and submitted to the 
Board.  The veteran, through his attorney, waived his right 
to initial RO consideration of the information submitted.

The issue of entitlement to service connection for a 
bilateral eye disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for bilateral hearing loss has been obtained and developed.

2.  The veteran served in the Army Air Corps during World War 
II where he was repeatedly exposed to noise by gunfire, 
radar, and airplane engines.

3.  There is competent medical evidence that the veteran's 
current bilateral hearing loss was incurred in, or aggravated 
by, service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has asserted that he now suffers from bilateral 
hearing loss that is the direct result of noise exposure he 
endured during World War II.  As a result of his claim, the 
veteran underwent a VA audiology examination in July 1997.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
45
50
60
LEFT

55
50
50
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
The examiner diagnosed the veteran as suffering from mild to 
severe sensorineural hearing loss with excellent word 
recognition.  The examiner did not, however, comment on the 
cause of the hearing loss.

As noted in the introduction, the veteran records were 
forwarded to a private audiological specialist by the 
veteran's attorney.  The specialist reviewed the veteran's 
records and then proffered the following opinion that was 
received at the Board in October 2004:

	. . . for the purpose of determining 
whether [the veteran's] hearing loss 
could be attributable to noise exposure 
sustained while he was in the military.

....

[The veteran] served in the U.S. military 
during World War II, as a radar repairman 
of airborne equipment.  In this role, he 
was continually exposed to loud noise. . 
. . 

The audiological assessment performed on 
July 25, 1997 at the VAMC in Atlanta, GA 
reveals a mild to severe sensori-neural 
hearing loss, bilaterally.  The hearing 
loss configuration documented in that 
report is a typical loss associated with 
noise exposure . . . [The veteran's] 
documented acoustic trauma combined with 
the noise exposure related to his 
military service leads me to believe that 
is more likely than not that [the 
veteran's] noise exposure during his 
military service was a significant 
contributing factor to his current 
hearing loss.

On the occasion of the his hearing on appeal in June 1998, 
the veteran testified weapon was fired very close to his left 
side while in service.  He pointed out that the noise was the 
weapon was very loud.  In this regard, it is maintained that 
the incident contributed to his current bilateral hearing 
loss. 

During the course of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The Board notes that the veteran has not been given, by 
letter, notice of the laws and regulations surrounding the 
VCAA.  He has been informed of the laws and regulations for 
service connection via the statement of the case and the 
supplemental statements of the case, but not a per see VCAA 
letter.  Nonetheless, in view of the fact that the Board is 
granting the benefit sought on appeal concerning bilateral 
hearing loss, and remanding the other issue for further 
development, any defect in complying with the duty to notify 
and the duty to assist is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran maintains that he now suffers from bilateral 
hearing loss and asks that VA compensation benefits be 
awarded for this reported disability.  For hearing 
disabilities, the regulations further provide that impaired 
hearing will be considered to be a disability for the 
purposes of applying the laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

To establish service connection for a hearing loss, the 
veteran is not obligated to show that a hearing loss was 
present during active military service. The evidence of 
record need only demonstrate a medical relationship between 
the veteran's in- service exposure to loud noise and a 
current hearing impairment.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).  Moreover, if the veteran had "normal" 
hearing upon his discharge, but subsequently developed 
hearing loss meeting the criteria under 38 C.F.R. § 3.385 
(2004), and if the veteran can now establish a causal 
relationship between his hearing loss and service, service 
connection for hearing loss will be granted.

In this instance the evidence shows that the veteran now 
suffers from bilateral hearing loss.  Further, a medical 
examiner has opined that the veteran's current hearing 
disability is related to his military service.  In other 
words, medical evidence has been presented that shows an 
etiologically relationship between the veteran's current 
hearing loss and his military service.  In determining 
whether service connection is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  For the reasons and bases 
provided above, the evidence in this case does support the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.  Hence, the veteran's claim is 
granted.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

As noted in the Introduction of this action, the Court has 
vacated the Board's previous decision that denied the 
veteran's request for entitlement to service connection for a 
bilateral eye disability.  The veteran has asserted that as a 
result of medications he took for various maladies while he 
was in service, he developed his current eye disorders and 
conditions.  The Court, through its adoption of the Joint 
Motion for Partial Remand, held that the Board should have 
obtained a medical opinion that either affirmed or denied the 
veteran's assertions.  As such, and in accordance with the 
instructions given to the Board by the Court, the claim is 
remanded to the RO so that such a medical opinion may be 
obtained.

The Board further notes that the RO has not issued a specific 
VCAA letter to the veteran.  The VCAA requires that VA must 
provide notice that informs the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); and VAOPGCPREC 7-2004.  

Given the fact that the veteran has not been provided VCAA 
notice, in the form of a specific letter, the Board concludes 
that any analysis given by the Board would not withstand 
judicial scrutiny.  Hence, the claim must be returned to the 
RO for the purpose of having a VCAA letter issued.  
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2004), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the remaining issue on appeal.  In 
particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for entitlement to service 
connection for a bilateral eye 
disability; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his service connection claim.  
Specifically, the RO must issue a letter 
to the veteran that provides in detail 
what the veteran must do in order to 
prevail on his claim for service 
connection.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA.  

2.  The RO should arrange for the 
veteran's complete medical file to be 
reviewed by an eye specialist for the 
purpose of determining the disabilities 
of the eye from which the veteran now 
suffers therefrom.  The RO should inform 
the specialists that the veteran has 
claimed that he was given various 
medications for the preventative 
treatment of malaria, namely "Atabrine" 
or "quinacrine" and that the veteran 
asserts that this medication has caused 
his current eye disorders.  The 
specialist is asked to comment on the 
veteran's assertions and the opinion 
provided in March 1998 by A. M. Kozarsky, 
M. D., that hypothesizes that the 
veteran's current eye disabilities could 
be related to the antimalarial drugs 
given to him.  All opinions expressed by 
the medical specialist must be 
accompanied by a complete rationale.  The 
examiner should also explain, in detail, 
any contrary diagnoses that appear in the 
veteran's file, and why the examiner may 
disagree with those previous findings.  
If the examiner finds that additional VA 
examination is necessary in order to 
decide the claim, such examination should 
be scheduled and conducted.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner's report.  If the requested 
report does not include fully detailed 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

After the above requested action has been completed, the RO 
should readjudicate the appellant's claim seeking entitlement 
to service connection for a bilateral eye disorder.  If the 
benefit sought on appeal remains denied, the appellant and 
his attorney should be provided with a supplemental statement 
of the case and be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  No action is 
required of the veteran until he is contacted by the RO.  The 
purpose of this REMAND is to ensure due process.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



